           Case 4:14-cr-40028-TSH Document 413 Filed 12/04/18 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

     v.                                                 Case No. 14-40028-TSH

 CARLOS WANZELER, et al.

                             Defendants



                 JOINT MOTION TO CONTINUE FORFEITURE HEARING

          Petitioner Priscila Costa and the United States hereby jointly move this Court to continue

the Forfeiture Hearing, scheduled for December 10, 2018, to January 9, 2019, to allow Ms. Costa

and the United States to continue to explore settlement. As support for this Motion, the parties

state that they have made substantial progress towards settling this matter without the need for

protracted discovery and litigation. The parties need the additional requested time to try and

finalize a settlement.

          WHEREFORE, Ms. Costa and the United States respectfully request that the Court allow

this Motion.
         Case 4:14-cr-40028-TSH Document 413 Filed 12/04/18 Page 2 of 2



                                                      Respectfully submitted,

                                                      ANDREW E. LELLING,
                                                      United States Attorney



                                                       /s/
                                                      MARY B. MURRANE, BBO #644448
                                                      mary.murrane@usdoj.gov
                                                      Assistant United States Attorney
                                                      United States Attorney’s Office
                                                      1 Courthouse Way, Suite 920
                                                      Boston, MA 02210
                                                      (617) 748-3100


                                                     Petitioner Priscila Costa
                                                     By her attorneys,


                                                     /s/ Douglas S. Brooks
                                                     Douglas S. Brooks (BBO No. 636697)
                                                     Benjamin S. Towbin (BBO No. 689318)
                                                     LibbyHoopes, P.C.
                                                     399 Boylston Street
                                                     Boston, MA 02116
                                                     (617) 338-9300
                                                     (617) 338-9911 (fax)
                                                     dbrooks@libbyhoopes.com
                                                     btowbin@libbyhoopes.com
Dated: December 4, 2018



                                 CERTIFICATE OF SERVICE

        I, Douglas S. Brooks, certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent by regular mail to those, if any, indicated as non-registered participants.



                                              /s/ Douglas S. Brooks
                                              Douglas S. Brooks


                                                 2
